






THIS COMMON STOCK PURCHASE WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 ACT, AS AMENDED (THE "1933 ACT"). THE HOLDER HEREOF, BY PURCHASING
THIS COMMON STOCK PURCHASE WARRANT, AGREES FOR THE BENEFIT OF THE COMPANY THAT
SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
COMPANY, (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, OR
(C) IF REGISTERED UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
IN ADDITION, A SECURITIES PURCHASE AGREEMENT ("PURCHASE AGREEMENT"), DATED THE
DATE HEREOF, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL
EXECUTIVE OFFICE, CONTAINS CERTAIN ADDITIONAL AGREEMENTS AMONG THE PARTIES,
INCLUDING, WITHOUT LIMITATION, PROVISIONS WHICH LIMIT THE EXERCISE RIGHTS OF THE
HOLDER AND SPECIFY MANDATORY REDEMPTION OBLIGATIONS OF THE COMPANY.




---------------------------------------




CORDIA CORPORATION




COMMON STOCK PURCHASE WARRANT A




Number of shares:   750,000                




Holder: Barron Partners LP

                                    

c/o Andrew Barron Worden

Managing Partner

730 Fifth Avenue, 9th Floor

New York NY 10019

tel 212-659-7790

fax 646-607-2223

cell 917-854-0036

abw@barronpartners.com

 

Expiration Date: March   3, 2008    

                                              

Exercise Price per Share:  $.2.00







Cordia Corporation, a company organized and existing under the laws of the State
of Nevada (the “Company”), hereby certifies that, for value received, Barron
Partners LP, or its registered assigns (the “Warrant Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company an aggregate
of 750,000 shares (the “Warrant Shares”) of common stock, $0.001 par value (the
“Common Stock”), of the Company (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”).  Warrant Holder is entitled to purchase 750,000
shares of common stock in exchange for (a) one (1) Warrant and (b) $2.00 per
share (as adjusted from time to time as provided in Section 7, per Warrant Share
(the “Exercise Price”) at any time and from time to time from and after the date
thereof and through and including 5:00 p.m. New York City time on March 3, 2008
(or eighteen months of effectiveness of a Registration Statement subsequent to
the issuance herein, whichever is longer)(the “Expiration Date”), and subject to
the following terms and conditions:




1.

Registration of Warrant.  The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time.  The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, and the Company shall not be
affected by notice to the contrary.




2.

Investment Representation.  The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws.  The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933 Act and in accordance with federal and
state securities laws.  If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof.  “Person” means an individual, partnership, firm,
limited liability company, trust, joint venture, association, corporation, or
any other legal entity.




3.

Validity of Warrant and Issue of Shares.  The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof.  The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.
















4.

Registration of Transfers and Exchange of Warrants.




a. Subject to compliance with the legend set forth on the face of this Warrant
the Company shall register the transfer of any portion of this Warrant in the
Warrant in the Warrant Register, upon surrender of this Warrant with the Form of
Assignment attached hereto duly completed and signed, to the Company at the
office specified in or pursuant to Section 12.  Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.




b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company specified in or pursuant to Section 11 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder.  Any such New Warrant
will be dated the date of such exchange.




5.

Exercise of Warrants.




a.  Upon surrender of this Warrant with the Form of Election to Purchase
attached hereto duly completed and signed to the Company, at its address set
forth in Section 12, and upon payment and delivery of the Exercise Price per
Warrant Share multiplied by the number of Warrant Shares that the Warrant Holder
intends to purchase hereunder, in lawful money of the United States of America,
in cash or by certified or official bank check or checks, to the Company, all as
specified by the Warrant Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 7 business days after the Date of
Exercise [as defined herein]) issue or cause to be issued  and cause to be
delivered to or upon the written order of the Warrant Holder and in such name or
names as the Warrant Holder may designate (subject to the restrictions on
transfer described in the legend set forth on the face of this Warrant), a
certificate for the Warrant Shares issuable upon such exercise, with such
restrictive legend as required by the 1933 Act.  Any person so designated by the
Warrant Holder to receive Warrant Shares shall be deemed to have become holder
of record of such Warrant Shares as of the Date of Exercise of this Warrant.




b.  A “Date of Exercise” means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.




c.  This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase.  If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.




d.  (i)  Notwithstanding anything contained herein to the contrary, the holder
of this Warrant may, at its election exercised in its sole discretion exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

Net Number = (A x (B - C))/B




(ii)  For purposes of the foregoing formula:

 

A= the total number shares with respect to which this Warrant is then being
exercised.

 

B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on immediately preceding the date of the Exercise Notice.

 

C= the Warrant Exercise Price then in effect at the time of such exercise.




a.

 The holder of this Warrant agrees not to elect for a period of one (1)

year a Cashless Exercise. The holder of this Warrant also agrees not to elect a
Cashless Exercise so long as there is an effective registration statement for
the shares underlying this Warrant.




1.

Maximum Exercise.  The Warrant Holder shall not be entitled to exercise this
Warrant on an exercise date in connection with that number of shares of Common
Stock which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by the Warrant Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Warrant Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock on such date.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder.  Subject to the foregoing, the Warrant Holder shall not be
limited to aggregate exercises, which would result in the issuance of more than
4.99%.  The restriction described in this paragraph may be revoked upon
sixty-one (61) days prior notice from the Warrant Holder to the Company.  The
Warrant Holder may allocate which of the equity of the Company deemed
beneficially owned by the Subscriber shall be included in the 4.99% amount
described above and which shall be allocated to the excess above 4.99%.




2.

Adjustment of Exercise Price and Number of Shares.  Until the first to occur of
the third anniversary of the date hereof or when the aggregate number of common
shares underlying any outstanding Preferred Stock and Warrants equal three
hundred thousand (300,000) shares or less, the character of the shares of stock
or other securities at the time issuable upon exercise of this Warrant and the
Exercise Price therefore, are subject to adjustment upon the occurrence of the
following events, and all such adjustments shall be cumulative:




a.

Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.  The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities except for newly issued
options, warrants and shares to Company’s management, employees and consultants
up to five (5) percent of fully diluted outstanding shares each year and any
other stock issued for valid consideration..




b.

Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the "Effective Date"), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).




a.

Certificate as to Adjustments.  In case of any adjustment or

readjustment in the price or kind of securities issuable on the exercise of this
Warrant, the Company will promptly give written notice thereof to the holder of
this Warrant in the form of a certificate, certified and confirmed by the Board
of Directors of the Company, setting forth such adjustment or readjustment and
showing in reasonable detail the facts upon which such adjustment or
readjustment is based.







b.

The Company fails to meet certain EBIDTA per share

 projections.   Absent acts of God or other force majuere acts, in the event
that the Company fails to meet an annual EBITDA requirement of $0.25 per share
for fiscal year 2005 the warrant exercise price shall be reduced proportionately
by 0% if the EBIDTA earnings are $0.25 per share and by 90% if the EBIDTA
earnings are $0.025 per share. For example, if the Company earns $0.20 per
share, or 20% below $0.25 per share, then the warrant exercise price shall be
reduced by 20%. Such reduction shall be made at the time the December 31st, 2005
financial results are reported and shall be made from the starting exercise
price of the warrants being the exercise price of the warrants at that time, and
shall be cumulative upon any other changes to the exercise price of the warrant
that may already have been made. In the event the Company earns below $.025, or
has a loss, the warrant exercise price shall be reduced by 90%.  EBITDA is
defined as net income, from recurring operations before any non-recurring items,
as reported on Company’s 10-KSB for the fiscal year ending December 31, 2005
plus interest expense, taxes, depreciation and amortization divided by sum of
the of i. Company’s outstanding common shares and ii. preferred shares owned by
Barron Partners LP.),




c.

The Company sells, grants or issues any shares, options, warrants, or any
instrument convertible into shares or equity in any form below 1.00 per share.
  In the event that the Company sells, grants or issues any shares, options,
warrants, or any instrument convertible into shares or equity in any form below
$1.00 per share the warrant exercise price shall be reduced proportionately
except for newly issued options, warrants and shares to Company’s management,
employees and consultants up to five (5) percent of fully diluted outstanding
shares each year. For example, if the Company sells, grants or issues any
shares, options, warrants, or any instrument convertible into shares or equity
in any form at $.80 per share, or 20% below $1.00 per share, then the warrant
exercise price shall be reduced by 20%. Such reduction shall be made at the time
such transaction is made, and shall be cumulative upon any other changes to the
exercise of the warrant that may already have been made.




1.

Call by the Company.  If, during the period from date of six months and one day
after the date of initial issuance of this Warrant to expiration date of the
Warrant, the closing public market price of the Company’s common stock is equal
to or in excess of $3.00 for a period of twenty (20) consecutive Trading Days
and there is an effective Registration Statement covering the shares of Common
Stock underlying this Warrant (“Automatic Exercise”) during such twenty (20)
consecutive day period, the Company shall provide the Holder with notice of such
Automatic Conversion (“Automatic Exercise Notice”).  Upon receipt of the
Automatic Exercise Notice, the Holder must (i) exercise, in whole, this Warrant
within forty-five (45) days; or (ii) notify the Company of its intent to
transfer this Warrant pursuant to Section 4 of this Warrant.  In the event
Holder elects to transfer this Warrant pursuant to Section 4 of this Warrant,
then the subsequent holder of this Warrant must exercise this Warrant on or
before the forty-fifth  (45) day after notification of intent to transfer this
Warrant.  In the event that this Warrant is exercised, the Holder must deliver
to the Company at its office at 445 Hamilton Avenue, Suite 408, White Plains,
New York 10601 on or before 5:00 p.m., Eastern Time, on the required date, (i)
Form of Election to Purchase properly executed and completed by Holder or an
authorized officer thereof, (ii) a check payable to the order of the Company, in
an amount equal to the product of the Exercise Price multiplied by the number of
Warrant Shares specified in the Exercise Notice, and (iii) this Warrant.  If the
Holder does not exercise this Warrant within forty-five (45) days from receipt
of the Automatic Exercise Notice or, in the event that this Warrant has been
transferred pursuant to Section 4 of this Warrant, the subsequent holder of this
Warrant does not exercise this Warrant within 45 (45) days after notification of
intent to transfer this Warrant, then this Warrant will expire.




2.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.




3.

Sale or Merger of the Company.  In the event of a sale of all or substantially
all of the assets of the Company or the merger or consolidation of the Company
in a transaction in which the Company is not the surviving entity, the 4.99%
restriction will immediately be released and the Warrant Holder will have the
right to exercise the warrants concurrent with the sale.




4.

Notice of Intent to Sell or Merge the Company.  The Company will give Warrant
Holder 62 days notice prior to the closing of an event or transaction that
results in the sale of all or substantially all of the assets of the Company or
the merger or consolidation of the Company in a transaction in which the Company
is not the surviving entity.




5.

Notice.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:






















If to the Company:




Cordia Corporation

Attn:  Legal Counsel

445 Hamilton Avenue, Suite 408

White Plains, New York 10601




 

If to the Warrant Holder:




Andrew Barron Worden

Managing Partner

Barron Partners LP

730 Fifth Avenue, 9th Floor

New York NY 10019

Tel: 212-659-7790




6.

Miscellaneous.




a.  This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  This Warrant may
be amended only in writing and signed by the Company and the Warrant Holder.




b.  Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.




c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of Nevada without regard to the principles of
conflicts of law thereof.




d.  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.




e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.




f.  The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.









IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.







 Cordia Corporation










By:  /s/ Wesly Minella




Name:  Wesly Minella









Title:  Secretary





















FORM OF ELECTION TO PURCHASE




(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)




To  CORDIA CORPORATION




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $0.001 par value, of Cordia Corporation and
encloses one warrant and $2.00 for each Warrant Share being purchased or an
aggregate of $________________ in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.




The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

























(Please print name and address)









(Please insert Social Security or Tax Identification Number)




If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

























(Please print name and address)




Dated:  

Name of Warrant Holder:




(Print)









(By:)  












(Name:)  









(Title:)  









Signature must conform in all respects to name of

 

Warrant Holder as specified on the face of the

Warrant



